Citation Nr: 1637253	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-46 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.  In May 2015, the Board remanded the claims for additional development.  

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's hearing loss, and tinnitus, are related to his service.


CONCLUSION OF LAW

The Veteran's hearing loss, and tinnitus, are related to his service.  38 U.S.C.A. §§ 1110, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.385 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for bilateral hearing loss, and tinnitus.  During his hearing, held in December 2014, he testified to the following: during service, he was exposed to loud noise from aircraft, including jets, during service aboard an aircraft carrier.  In particular, his sleeping area was in close proximity to aircraft that were landing.  

In October 2007, the Veteran filed his claims for service connection.  In June 2008, the RO denied the claims.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014 & Supp. 2015).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

The Veteran's discharge (DD Form 214) shows that his primary specialty title was YN (yeoman), and that his awards include the Vietnam Service Medal, and the Vietnam Campaign Medal.  His personnel records include notations that he served with a TACELECWARON (tactical electronic warfare squadron) while aboard an aircraft carrier (the U.S.S. Coral Sea), and that he served at a NAS (naval air station) with a similar aviation unit in Alameda, California.  

The Veteran's service personnel records include an entrance examination report, dated in March 1969, which does not show that he had hearing loss in either ear, for VA benefits purposes under 38 C.F.R. § 3.385.  An associated "report of medical history" notes a history of hearing loss, with no "MD or RX" (presumably, "no medical treatment or medication").  An examination report, dated in April 1970, shows that his ears and drums were clinically evaluated as normal.  It includes audiometric test results which show that the Veteran did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  See also January 1971 "RID" examination report.  

In an associated "report of medical history" to the April 1970 examination report, the Veteran indicated that he did not have a history of ear trouble or running ears.   

As for the post-service medical evidence, a VA opinion, dated in June 2014, shows that an audiologist indicated that the Veteran's claims file had been reviewed, and that the Veteran's hearing loss was not contributed to by his military noise exposure.  The audiologist explained that the Veteran had low frequency hearing loss upon discharge, and that low frequency hearing loss is not caused by noise exposure.  The audiologist further stated that low frequency loss can cause tinnitus, and that the Veteran's tinnitus is likely secondary to his hearing loss, and not military noise exposure.

A VA audiometric examination report, dated in June 2015, shows that the examiner stated that the Veteran's claims file had been reviewed.  The examiner noted the following: the Veteran reported being exposed to loud nose during service in the form of engines and aircraft.  His post-service employment included working as an operator at a chemical plant until 2007.  There was no history of noise exposure prior to service.  On examination, he had hearing loss, bilaterally, for VA benefits purposes under 38 C.F.R. § 3.385.  The diagnoses noted bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss, and tinnitus, were not at least as likely as not caused by, or a result of, his service.  The examiner explained that the Veteran's hearing was normal upon entrance into, and separation from, service.  She stated, "A[n] elevation "only" at 500 Hz in the left ear, and a significant shift in the right ear, while in service, with otherwise normal hearing, is less likely to be caused by, or a result of, an event in military service."  With regard to tinnitus, the examiner stated that it is less likely as not caused by, or a result of, military noise exposure.  The examiner explained that the Veteran's tinnitus was reported as being only occasional, intermittent, and brief, and that occasional and brief tinnitus is a common occurrence.  The examiner further stated that the Veteran's tinnitus is less likely to be associated with the Veteran's hearing loss.   

The Board first notes that notwithstanding the notation of a history of hearing loss upon entrance into service, the entrance examination report indicates that the Veteran had never received treatment or medication for hearing loss, and that on examination, he was not shown to have hearing loss in either ear for VA benefits purposes under 38 C.F.R. § 3.385.  Given the foregoing, hearing loss was not "noted" upon entrance to service.  Crowe; 38 C.F.R. § 3.385.  Therefore, the presumption of soundness attaches.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

The Board finds that service connection for bilateral hearing loss is warranted.   Although the Board has considered the June 2014 and June 2015 VA opinions, neither opinion discussed the probative value of the Veteran's statements regarding his hearing loss.  In this regard, the Veteran's claimed exposure to loud noise from aircraft is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2105).  A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Furthermore, the June 2014 VA opinion did not discuss the issue of threshold shifts during service, and it is therefore insufficient under current legal authority.  Hensley, 5 Vet. App. at 160; see also Ledford , 3 Vet. App. at 89.  With regard to the June 2015 VA examination report, it contains conflicting findings as to the left ear.  Specifically, although the examiner indicated that there was only  a "significant" threshold shift during service for the right ear in her conclusion, another part of the report shows that she indicated that both ears had significant threshold shifts during service.  Finally, the June 2015 VA examiner did not explain why the shift in the Veteran's right ear hearing during service was not related to his current hearing loss.  Id.  Given the foregoing, the Board is unable to find that this opinion is adequately explained, such that it warrants significant probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no other opinion of record that weighs against the claim.  The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss is due to his service, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted.  

With regard to tinnitus, the June 2015 VA examiner concluded that the Veteran's tinnitus is not associated with his service, or with his hearing loss.  However, given the aforementioned defects as to the examiner's opinion on hearing loss, as the Board has determined that service connection for hearing loss is warranted, and as the June 2014 VA opinion states that the Veteran's tinnitus is due to his hearing loss, the Board finds that, affording the Veteran the benefit of all doubt, that service connection for tinnitus is warranted.  38 C.F.R. § 3.310.

As the Board has granted the claims in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for bilateral hearing loss, and tinnitus, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


